ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/9/22 wherein claims 1-20, 22-24, 26, 29, 30, 32, 35-38, 43-51, and 62-67 were canceled and claims 21, 39, and 61 were amended.
	Note(s):  Claims 21, 25, 27, 28, 31, 33, 34, 39-42, and 52-61 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 5/9/22 to the rejection of claims 21, 25, 27, 28, 31, 33, 34, 38-42, and 52-61 made by the Examiner under 35 USC 103, 112, double patenting, and/or improper Markush have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Improper Markush Rejection
	Note(s):  The rejection was modified to be consistent with the amended claims filed 5/9/22.

Claims 21, 25, 27, 28, 31, 33, 34, 39-42, and 52-61 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of compounds of independent claim 21, specifically, the detectable element, the linker component, and protease targeting element comprising a peptide targeting element having 1-4 amino acid residues in combination with a QSY or QC1 quencher is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
The detectable element (D) may be any cyanine or near infrared fluorescent label.  The linker component is any alkyl which is not only optionally substituted, but one wherein all the carbon atoms of the alkyl may be replaced with a heteroatom to year a totally different structure from one having only carbon atoms.  The cathepsin (protease) targeting component may comprise one to four amino acid residues having any combination.  Structure having a single, two, three, and four amino acid residues are distinct from one another.  Furthermore, the protease targeting component may comprise a QSY quencher or QC1 quencher further results in substances that are structurally distinct from one another.  Thus, the compounds of independent claim 21 do not share a single structural similarity.  The structures comprise a wide variety of linear and ring components that optionally containing one or more heteroatom and carbon atom combinations (linear/branched as well as substituted and unsubstituted all of which are optionally substituted with a heteroatom).  Thus, there is no common core consistent with all the compounds since the claims embrace species from various different chemical classes.
            In the instant case, if it is asserted that the claims share a common utility, namely they are used for imaging, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of all the claimed species.  The only component that is probably consistent from one detectable element to the other is a carbon-carbon bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-carbon bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of linear and rings structures optionally containing one or more heteroatom connected directly or indirectly to the carbon-carbon bond does not allow the genus to have an art recognized classification.  Hence, the Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the rejection should be withdrawn because the structures have four features:  a detectable element (D), a linker (Lo), a cathepsin targeting element, and an amide bond linking T to Lo.  In addition, it is asserted that the structures also have a common utility (structures are substrates for cathepsin enzymes).  Also, it is asserted that the structures and independent claim 21 recited the limitation that ‘the compound is cleavable by a cathepsin to release a lysosomotropic fragment’.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered and deemed non-persuasive for reasons of record and those set forth below.  First, in response to Applicant’s assertion that the structures are cleavable by a cathepsin to release a lysosomotropic fragment, Applicant is respectfully reminded that the claims are directed to a product, not a method of making or using a product.  The phrase ‘the compound is cleavable by a cathepsin to release a lysosomotropic fragment’ does not further limit the components that are required for the compound, but are directed to an active step, generally reserved for method claims, that the compound may undergo in a process.
	Second, in regards to Applicant’s assertion that the structures have four key features, as indicated in the previous office action, the detectable element (D) may be any cyanine or near infrared fluorescent label.  The linker component is any alkyl which is not only optionally substituted, but one wherein all the carbon atoms of the alkyl may be replaced with a heteroatom to yield a totally different structure from one having only carbon atoms.  The cathepsin (protease) targeting component may comprise one, two, three, or four amino acid residues having any amino acid sequence.  Structures having a single, two, three, and four amino acid residues are distinct from one another.  Furthermore, the cathepsin protease targeting component may comprise a QSY quencher or QC1 quencher further results in substances that are structurally distinct from one another.  Thus, while it is asserted that the structures have four features, each feature encompasses a wealth of substituents therein that are distinct from one another.  Hence, the compounds of independent claim 21 do not share a single structural similarity.  The structures instead comprise the variables T, Lo, and D that themselves comprise a wide variety of linear and ring components that optionally containing one or more heteroatoms and/or carbon atom combinations (linear/branched as well as substituted and unsubstituted all of which are optionally substituted with a heteroatom).  As a result of no common core consistent with all the structures encompassed by 
    PNG
    media_image1.png
    57
    96
    media_image1.png
    Greyscale
 being present, the claims embrace species from various different chemical classes.
Third, in response to Applicant’s assertion that the claims have a common utility (the compounds are substrates for cathepsin enzymes), Applicant’s attention is respectfully directed to MPEP 2117.  MPEP 2117 discloses that a Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share both a “single structural similarity” and a common use which is not true in the instant invention.  Also, while it is asserted that the structures share a common utility, the genus does not share a substantial structural feature essential that is essential to the activity/function of all the claimed species.  The only component that is definitely consistent from structure to another is a carbon-oxygen bond that is present in 
    PNG
    media_image1.png
    57
    96
    media_image1.png
    Greyscale
.
	The rejection is still deemed proper for reasons of record and those set forth above.

Double Patenting Rejections
 	Note(s):  All outstanding double patenting rejections, except the following, are WITHDRAWN because Applicant’s response was found persuasive. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I.	Claims 21, 25, 27, 28, 31, 33, 34, 39-42 and 52-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 21-24 of U.S. Patent No. 10,829,477. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a detectable label (cyanine/fluorescent), an alkyl linker that is optionally substituted, and a protease targeting element (T) comprising a peptide having 1-4 amino acid residues in combination with a quencher (e.g., QSY).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the double patenting rejection should be withdrawn because the patented invention neither comprises a phenoxy methyl ketone reactive group nor does the release of a lysosomotropic fragment on cleavage by a cathepsin.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  The instant invention encompasses a linker comprising phenoxy methyl ketone group.  Specifically, the patented invention discloses that L = L2-L3-Q wherein L3 is a linker; L2 = a phenoxy methyl ketone group; and Q = any quencher.  The instant invention discloses Lo-D wherein D = detectable element and Lo is a linker, an optionally substituted alkyl linker wherein each carbon atom is optionally replaced with a heteroatom.  The instant invention encompasses the patented invention because both inventions disclose a quencher and both disclose a linker that is substituted.  The patented invention does not exclude an alkyl linker and the combination of a phenoxy containing linker is a substituted linker.  Review of Applicant’s disclosure (pages 16-17, bridging paragraph, see excerpt below) discloses that in Applicant’s definition of ‘substituted alkyl’ then ketone, alkoxy, and combinations thereof are included.  Thus, the instant invention reads on the cited prior art.


Applicant’s Specification, pages 16-17, bridging paragraph

    PNG
    media_image2.png
    323
    532
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    210
    531
    media_image3.png
    Greyscale

	In regards to Applicant’s assertions that the compounds do not release lysosomotropic fragments on cleavage by a cathepsin, it is noted that the claim is directed to a product, not a method of making or using a cathepsin.  As a result, the active step does not further limited (incorporate) an additional component into the product comprising a compound of formula 
    PNG
    media_image1.png
    57
    96
    media_image1.png
    Greyscale
.  Furthermore, according to MPEP 2112.01, if the compound/composition is physically the same, then it must have the same properties as products of identical chemical composition cannot have mutually exclusive properties.  Chemical compounds/compositions are inseparable from their properties.  As a result, the properties associated with Applicant’s compound (the compound is cleavable by a cathepsin and releases a lysosomotropic fragment) are also present in the compound of the corresponding application.

II.	Claims 21, 27, 31, 33, 34, 39, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,869,936. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a detectable label (cyanine/fluorescent), an alkyl linker that is optionally substituted, and a protease targeting element (T) comprising a peptide having an amino acid residue, AA1, in combination with a quencher (e.g., QSY or QC1).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the double patenting rejection should be withdrawn because the patented invention neither comprises a phenoxy methyl ketone reactive group nor does the release of a lysosomotropic fragment on cleavage by a cathepsin.
EXAMINER’S RESPONSE
Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  The instant invention encompasses a linker comprising phenoxy methyl ketone group.  Specifically, the patented invention discloses 
    PNG
    media_image4.png
    123
    204
    media_image4.png
    Greyscale
wherein L1 = any linker; D = any dye; L3 = any linker; and Q = any quencher.  The instant invention discloses Lo-D wherein Lo is a linker, an optionally substituted alkyl linker wherein each carbon atom is optionally replaced with a heteroatom.  The instant invention encompasses the patented invention because both inventions disclose a quencher and both disclose a linker that is substituted.  The patented invention does not exclude an alkyl linker and the combination of a phenoxy containing linker is a substituted linker.  Review of Applicant’s disclosure (pages 16-17, bridging paragraph, see excerpt above) discloses that in Applicant’s definition of ‘substituted alkyl’ then ketone, alkoxy, and combinations thereof are included.  
	In regards to Applicant’s assertions that the compounds do not release lysosomotropic fragments on cleavage by a cathepsin, it is noted that the claim is directed to a product, not a method of making or using a cathepsin.  As a result, the active step does not further limited (incorporate) an additional component into the product comprising a compound of formula 
    PNG
    media_image1.png
    57
    96
    media_image1.png
    Greyscale
.  Furthermore, according to MPEP 2112.01, if the compound/composition is physically the same, then it must have the same properties as products of identical chemical composition cannot have mutually exclusive properties.  Chemical compounds/compositions are inseparable from their properties.  As a result, the properties associated with Applicant’s compound (the compound is cleavable by a cathepsin and releases a lysosomotropic fragment) are also present in the compound of the corresponding application.
Thus, the inventions disclose overlapping subject matter.

III.	Claims 21, 25, 27, 28, 31, 33, 34, 38, 39, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,968,700. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a detectable label (cyanine), an alkyl linker that is optionally substituted, and a protease targeting element (T) comprising a peptide having an amino acid residue, AA1, in combination with a quencher (e.g., QSY).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the double patenting rejection should be withdrawn because the patented invention neither comprises an ester linked acyloxy methyl ketone nor does the release of a lysosomotropic fragment on cleavage by a cathepsin.
EXAMINER’S RESPONSE
Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  The instant invention encompasses a linker comprising acyloxy methyl ketone group.  Specifically, the patented invention discloses 
    PNG
    media_image5.png
    155
    157
    media_image5.png
    Greyscale
 wherein R3 = any lower alkyl-cyanine linker and R2 = QSY quencher.  The instant invention discloses Lo-D wherein D = detectable label and Lo is a linker, an optionally substituted alkyl linker wherein each carbon atom is optionally replaced with a heteroatom.  The instant invention encompasses the patented invention because both inventions disclose a quencher and both disclose a linker that is substituted.  The patented invention does not exclude an alkyl linker and acyloxy methyl combination.  Review of Applicant’s disclosure (pages 16-17, bridging paragraph, see excerpt above) discloses that in Applicant’s definition of ‘substituted alkyl’ then ketone, alkoxy, acyl, and combinations thereof are included.  
	In regards to Applicant’s assertions that the compounds do not release lysosomotropic fragments on cleavage by a cathepsin, it is noted that the claim is directed to a product, not a method of making or using a cathepsin.  As a result, the active step does not further limited (incorporate) an additional component into the product comprising a compound of formula 
    PNG
    media_image1.png
    57
    96
    media_image1.png
    Greyscale
.  Furthermore, according to MPEP 2112.01, if the compound/composition is physically the same, then it must have the same properties as products of identical chemical composition cannot have mutually exclusive properties.  Chemical compounds/compositions are inseparable from their properties.  As a result, the properties associated with Applicant’s compound (the compound is cleavable by a cathepsin and releases a lysosomotropic fragment) are also present in the compound of the corresponding application.
Thus, the inventions disclose overlapping subject matter.

IV.	Claims 21, 31, 33, 34, 39, and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-56 of copending Application No. 17/127,754 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both Applicant and the copending application/patented invention disclose compounds comprising a detectable label (fluorescent), an alkyl linker that is optionally substituted, and a protease targeting element (T) comprising a peptide having and amino acid residue, AA1, in combination with a quencher (e.g., QSY or QC-1).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request that the rejection be held in abeyance.  The rejection is still deemed proper.

112 Second Paragraph Rejections
	Note(s):  All outstanding 112 second paragraph rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejections.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 25, 27, 28, 31, 33, 34, 39-42, and 52-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 25, 27, 28, 31, 33, 34, 39-42, and 52-61:  Independent claim 21 is ambiguous for the following reasons.   The phrase ‘no more than four amino acid residues’ would include zero amino acids.  Did Applicant intend to write ‘1-4 amino acid residues’ or ‘one to four amino acid residues’ instead?  Since claims 25, 27, 28, 31, 33, 34, 39-42, and 52-61 depend upon independent claim 21 for clarity, those claims are also vague and indefinite.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the phrase is not ambiguous.  In particular, it is asserted that that if the phrase was read to include zero, then T would not be a cathepsin targeting element because T would not be recognized and catalytically hydrolyzed by a cathepsin.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered and deemed non-persuasive for reasons of record and those set forth below.  The phrase reads on zero and the claim should be amended to exclude zero. Also, the claim is ambiguous because if Applicant is claiming that a peptidic targeting element is present, then Applicant’s definition of ‘peptidic’ is not consistent with standard terminology.  Specifically, according to Merriam-Webster’s Dictionary, the term ‘peptidic’ is directed to any of various amides that are derived from two or more amino acids by combination of the amino group of one amino acid residue to the carboxyl group of another amino acid residue.  Thus, the phrase ‘less than four’ encompasses both zero and a single amino acid residue, neither of which are peptidic (peptides).  Hence, the rejection is still deemed proper.

Claim 39:  The claim is ambiguous because it is unclear what elements encompassed by the variable T are cathepsin targeting or not.  In addition, it is unclear whether or not the species encompassed by the variable T (see independent claim 21) is selective for cathepsin L or cathepsin V.  Applicant is respectfully reminded as it relates to claim 39 that according to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product (the product of independent claim 21), the claim limitation that the compound is select for a particular cathepsin (see claim 39) is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the components set forth in independent claim 21 or when the compound actually binds cathepsin L or cathepsin V as the peptide targeting elements (variable T) is selected for the cathepsin substances.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that claim 39 was amended to be consistent with claim 21 to recite that the compound is cleavable by cathepsin L or cathepsin V.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but deemed non-persuasive.  The issue is that Applicant is attempting to further limit a product claim using an active step (the cleaving of the compound by a particular cathepsin).  Active steps are generally reserved for method claims.  The compound of independent claim 21 comprises a detectable element, a linker, a cathepsin, and a linker.  In order to further limit the product, then one generally incorporates additional product components.  Did Applicant intend to write claim 39 as follows:  ‘The compound of claim 21, wherein the cathepsin is cathepsin L or cathepsin V’?  Thus, the rejection is still deemed proper.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 25, 27, 28, 31, 33, 34, 39-42, and 52-61 are rejected under 35 U.S.C. 103 as being unpatentable over Bogyo et al (US 2007/0036725).
	Bogyo et al disclose the imaging of protease activity in cells using probes.  The probe may have the configuration, 
    PNG
    media_image6.png
    217
    257
    media_image6.png
    Greyscale
  (see entire document, especially, abstract).  The probes may contain a single peptide, dipeptide, tripeptide, or a tetrapeptide (page 2-3, paragraph [0021]).  The compound may have a fluorophore/quencher combination (page 2, paragraph [0019]).
	Bogyo et al disclose that when the term ‘cyanine’ is used, it refers to a family of cyanine dyes, Cy2, Cy3, Cy5, Cy7, and derivatives thereof.  It is disclosed that the typical fluorophore/quencher compounds include Cy5 (page 5, paragraphs [0061] and [0063]; page 10, right column, second structure).  In addition, Bogyo et al disclose that the compounds may QSY which is a series of dyes (page 5, lines [0063] – [0065]; page 10, third and fourth structures; page 11, left column, second structure).  
	Bogyo et al disclose compounds encompassed by the Formula 
    PNG
    media_image7.png
    108
    198
    media_image7.png
    Greyscale
wherein Peptide (and capping group) = a single amino acid, a dipeptide, a tripeptide, or a tetrapeptide; Qu = quencher or a capping group; Flu is a fluorophore with the proviso that a fluorophore quencher pair may be reversed sot that the quencher is on the peptide and the fluorophore is at the Qu (this is the case for the instant invention); and the fluorophore and quencher is linker through a lower alkyl (page 20, claim 1).  The Flu-Au pair may be cyanine and QSY (page 20, claim 7).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made that the inventions disclose overlapping subject matter because, the invention of Bogyo et al reads on compounds comprising (1) peptides containing 1-4 amino acid residues; (2) a quencher; and (3) a fluorophore wherein the quencher may be on the peptide and the fluorophore at the opposite in (Qu position) of the structure on page 20, claim 1 of the document (that structure is consistent with that of the instant invention).    Thus, the invention disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the cited prior art neither comprises an ester linked acyloxy methyl ketone reactive group nor releases a lysosomotropic fragment on cleavage by a cathepsin.

EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  The instant invention is directed to the formula 
    PNG
    media_image1.png
    57
    96
    media_image1.png
    Greyscale
 wherein T = any cathepsin; D = detectable element; and Lo = any optionally substituted alkyl linker wherein each carbon atom is optionally replaced with a heteroatom.  The Lo group encompasses an ester linked acyloxy methyl ketone group because the alkyl of the instant invention would be substituted and contain heteroatoms.  Review of Applicant’s disclosure (pages 16-17, bridging paragraph, see excerpt below) discloses that in Applicant’s definition of ‘substituted alkyl’ then ketone, acyl, alkoxy, and combinations thereof are included.  Thus, the instant invention reads on the cited prior art.

Applicant’s Specification, pages 16-17, bridging paragraph

    PNG
    media_image2.png
    323
    532
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    210
    531
    media_image3.png
    Greyscale

	In regards to Applicant’s assertions that the compounds do not release lysosomotropic fragments on cleavage by a cathepsin, it is noted that independent claim 21 is directed to a product, not a method of making or using a cathepsin.  As a result, the active step (the compound is cleavable by a cathepsin to release a lysosomotropic fragment) does not further limit (incorporate) an additional component into the product, a compound of formula 
    PNG
    media_image1.png
    57
    96
    media_image1.png
    Greyscale
.  Furthermore, according to MPEP 2112.01, if the compound/composition is physically the same, then it must have the same properties as products of identical chemical composition cannot have mutually exclusive properties.  Chemical compounds/compositions are inseparable from their properties.  As a result, the properties associated with Applicant’s compound (the compound is cleavable by a cathepsin and releases a lysosomotropic fragment) are also present in the compound of the corresponding application.
Thus, the inventions disclose overlapping subject matter.

NEW GROUNDS OF REJECTIONS
Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 25, 27, 28, 31, 33, 34, 39, and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to variable T (cathepsins) other than T = 
    PNG
    media_image8.png
    54
    111
    media_image8.png
    Greyscale
 .  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 Fourth Paragraph Rejection
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 39 does not further limit independent claim 21 because it does not further limit the product components of the compound.  Instead, claim 39 is directed to active steps that are generally reserved for method, not product, claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

COMMENTS/NOTES
Applicant’s election of the species wherein T is 
    PNG
    media_image9.png
    331
    303
    media_image9.png
    Greyscale
, Lo is -(CH2)6-, and D is 
    PNG
    media_image10.png
    166
    265
    media_image10.png
    Greyscale
 in the reply filed on 8/16/21 was acknowledged previously. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.01(a)).
	Note(s):  Claims 21, 25, 27, 28, 31, 33, 34, 39-42, and 52-61 read on the elected species.  Initially, Applicant’s elected species was searched.  However, since no prior art was found which could be used to reject the claims, the search was expanded to the species set forth in the cited prior art rejection above.  The search was not further extended because prior art was found which could be used to reject the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 2, 2022